SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1214
TP 10-00523
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF JESSIE J. BARNES, PETITIONER,

                     V                                              ORDER

MONROE COUNTY SHERIFF, RESPONDENT.


JESSIE J. BARNES, PETITIONER PRO SE.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Monroe County [Thomas A.
Stander, J.], entered August 5, 2009) to review determinations of
respondent.

     It is hereby ORDERED that the determinations are unanimously
confirmed without costs and the petition is dismissed.




Entered:   November 10, 2011                     Patricia L. Morgan
                                                 Clerk of the Court